Citation Nr: 1538956	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a psychiatric disorder, other than paranoid schizophrenia, to include posttraumatic stress disorder (PTSD), and/or schizoaffective disorder.  

2.  Entitlement to service connection for Type II diabetes mellitus (DM).  

3.  Entitlement to service connection for a cardiovascular disorder, to include hypertension (HTN) and/or arteriosclerotic heart disease (ASHD).  

4.  Entitlement to service connection for glaucoma.  

5.  Entitlement to service connection for diabetic retinopathy.  

6.  Entitlement to a rating in excess of 10 percent for an appendectomy scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to December 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2009 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013, the claims on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate consideration.  

The extensive procedural background regarding the current claims was provided in the Board's February 2013 remand decision and will not be repeated here.  For purposes of this decision, however, it is noted that the last final rating determination regarding the Veteran's claim for entitlement to service connection for a psychiatric disorder other than paranoid schizophrenia, to include PTSD and/or schizoaffective disorder, is from April 2007.  (See page 4 of the Board's February 2013 decision.)  

Moreover, as to the Veteran's claims for service connection for various psychiatric disorders, it is noted that service connection is already in effect for paranoid schizophrenia, rated as 100 percent from April 12, 1997.  Even if service connection was granted for another psychiatric disorder such as PTSD or schizoaffective disorder, a separate evaluation would not be warranted because the same rating criteria are used for all mental disorders other than eating disorders.  At any rate, however, to respond to the contentions as expressed by the Veteran, the Board will address the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for psychiatric disorders other than paranoid schizophrenia.  It is further pointed out that with respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, while the RO addressed the claims of service connection for PTSD and other psychiatric disorders on a separate basis as evidenced by rating decisions in March and April 2007, the finality of the April 2007 rating decision applies to all service connection claims for psychiatric disorders.  Clemons, supra.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied service connection for PTSD, and it was determined that new and material evidence had not been received sufficient to reopen the previously denied claim of service connection for other psychiatric disorders to include anxiety neurosis with immature personality, now claimed as major depressive disorder, obsessive compulsive disorder, depression, generalized anxiety disorder, somatoform disorder, and adjustment disorder.  In an April 2007 rating decision, the denial of service connection for PTSD was confirmed.  

2.  The Veteran was notified of the March 2007 and April 2007 rating decisions, and he failed to file a timely notice of disagreement (NOD), submit any additional evidence within one year of the rating decisions, or take any further steps to appeal the last final determination in April 2007.  

3.  Evidence added since the April 2007 rating decision with respect to the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD and/or schizoaffective disorder, does not show or even suggest that the Veteran's claimed inservice stressors meet the criteria for a diagnosis of PTSD pursuant to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, fourth edition (DSM-IV) criteria or that any other diagnosed acquired psychiatric disorder is the result of his military service.  

4.  The Veteran did not serve in Vietnam, and there is competent and credible evidence establishing that he was exposed to herbicides during service.  

5.  Type II DM was not shown in service or for many years thereafter, and there is no probative evidence suggesting the condition is related to service.  An examination was scheduled in an attempt to determine the etiology of the disorder, and the Veteran failed to report.  

6.  HTN and/or ASHD was not shown in service, and HTN was not shown for many years thereafter, and there is no probative evidence suggesting the condition is related to service or a service-connected disability.  An examination was scheduled in an attempt to determine the etiology of HTN and/or reported ASHD, and the Veteran failed to report.  

7.  Glaucoma was not shown in service or for many years thereafter and it is not shown to be of service onset or otherwise related thereto, to include as secondary to a service-connected disability.

8.  Diabetic retinopathy was not shown in service or for many years thereafter and it is not shown to be of service onset or otherwise related thereto, to include as secondary to a service-connected disability.

9.  The Veteran's appendectomy scar is painful, but has not been shown to be deep, nonlinear, exceed 77 square centimeters in area, or cause any functional limitations.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision denying service connection for psychiatric disorders is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the claim of service connection for psychiatric disorders (other than paranoid schizophrenia), to include PTSD and/or schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156 (2015).  

3.  The requirements for establishing service connection for Type II DM have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  The requirements for establishing service connection for HTN and/or ASHD have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

5.  The requirements for establishing service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

6.  The requirements for establishing service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

7.  The criteria for a rating in excess of 10 percent for an appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 7805, (prior to and after October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in November 2008, February 2009, March 2009, March 2010, March 2013, and May 2013, in toto, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  

The Veteran's claims were remanded in February 2013 for additional evidentiary development, to include clarification of whether the Veteran wished to pursue the claims of service connection for DM, a heart disorder, glaucoma, and diabetic retinopathy.  Moreover, additional records were to be obtained, and VA examinations addressing the etiology of DM and cardiovascular disorders were to be conducted.  

The Board finds that there has been substantial compliance with the February 2013 remand as additional VA treatment records were obtained and included in the Veteran's Virtual VA file.  While the Veteran did not submit additional documentation clarifying whether he wished to pursue claims that are currently before the Board or report for the scheduled VA examinations, all documentation regarding these requests was sent to the Veteran's address of record.  It is presumed that he received these letters and was properly notified of the scheduled examinations.  See Ahley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 27 (1994) (regarding the applicability of the presumption of regularity to RO actions).  The provisions of 38 C.F.R. § 3.655(a), (b) (2015) mandate that, when a claimant fails, without good cause, to report for a necessary VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Moreover, the Veteran's representative presented a final informal hearing presentation in July 2015 without providing good cause as to why the Veteran failed to report for the examinations.  

There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Additionally, as to the claim of whether new and material evidence has been submitted sufficient to reopen a claim for service connection for psychiatric disorder, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought in the March 2013 VCAA letter mentioned above.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material

Psychiatric Disorders, to Include PTSD and/or Schizoaffective Disorder

Under 38 U.S.C.A. § 7104 (West 2014), Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

As noted earlier, the long and complex procedural history pertaining to the Veteran's claim for service connection for psychiatric disorders, to include PTSD and/or schizoaffective disorders, was provided in the Board's February 2013 decision.  It is sufficient to say that the last final denial by the RO regarding this claim was in April 2007.  The Veteran did not file a timely NOD or take any further steps to file an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the April 2007 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 
38 C.F.R. § 20.1103 (2015).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The Veteran seeks service connection for a psychiatric disorder, to include PTSD and/or schizoaffective disorder.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.304(f) (2015) (requiring evidence both of an in-service stressor and "a link, established by medical evidence, between current symptoms and an in-service stressor").  For VA compensation purposes, the diagnosis of a mental disorder must conform to the DSM-IV.  38 C.F.R. § 4.125(a) (2015).  

As for his claims for service connection for psychiatric disorders, to include PTSD and/or schizoaffective disorder, the Veteran has alleged that he developed such due to such stressors as inservice work overstimulation.  He claimed that the noise levels were distracting, and that he felt pressure at work.  He felt that he was treated in a degrading matter and ultimately received reprimands.  See, e.g., the Veteran's various statements in 2008.  These stressors identified by the Veteran in 2008 statements and thereafter are identical to the stressors which were considered when his claim was denied in 2007.  

The Board finds that the Veteran's elaboration of the details of the events does not constitute new and material evidence in the circumstances of this case because the same stressors were considered at the time of the April 2007 denial of the claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (additional lay statements may constitute new and material evidence where it provides a more complete picture of the circumstances surrounding the origin of the claimed disability).  The Veteran's statements are not new evidence because they are cumulative and redundant of the evidence already of record when the April 2007 rating decision was issued.  

Moreover, at the time of the RO's denials of service connection for psychiatric disorders in March and April 2007, private records had been considered which showed that while PTSD was initially considered in a private January 2004 record, that diagnosis was dropped in subsequent VA and private treatment records, and the variously diagnosed psychiatric disorders in the current record, simply did not show a psychiatric disorder of service origin (other than paranoid schizophrenia which was service-connected upon rating decision in July 2006).  While private and VA treatment records not previously considered, dated through 2013, were added to the record after the April 2007 denial, none of these records reflect that any currently diagnosed psychiatric disorder, other than paranoid schizophrenia, is of service origin.  And as already noted, PTSD is not currently diagnosed.  

The Veteran should understand that the obstacle to his claim is not whether the RO or the Board believes that stressful inservice events happened.  For purposes of determining whether to reopen the Veteran's claim, the Board assumes the reports of these inservice events are true.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (VA must presume that newly submitted evidence is credible in the context of deciding to reopen); see also Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005) (discussing heightened duties where service records may be missing).  It is not a matter of believing his account of his inservice experiences.  Rather, in order to reopen this matter, the Board needs new and material evidence.  As discussed above, to be new, the evidence must relate to an unestablished fact necessary to substantiate the claim and raise a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The Veteran's claims were denied in March 2007 and April 2007 because there was no medical evidence establishing that the inservice events as described by the Veteran met the criteria for a PTSD stressor or that other psychiatric disorders were of service origin.  

The Veteran's own statements that there is a causal link, even if credited, are merely cumulative and redundant of the evidence before the RO when it denied the claims previously.  Such statements also are not new and material evidence sufficient to reopen his claim.  

The request to reopen will be denied because the Veteran has not submitted any new evidence that relates to any unestablished fact necessary to substantiate his psychiatric disorders claim.  Specifically, there is no medical evidence tending to establish that, contrary to the evidence considered in April 2007, the inservice events do satisfy the DSM-IV stressor criteria necessary for a diagnosis of PTSD and link those inservice events to his current psychiatric symptoms.  See 38 C.F.R. § 3.304(f) (2015) (requiring evidence both of an inservice stressor and "a link, established by medical evidence, between current symptoms and an in-service stressor").  

Similarly, as to any other psychiatric disorder, to include schizoaffective disorder, there is still no medical evidence tending to establish that any acquired psychiatric disorder, currently diagnosed, is of service origin.  These records just show that he continues to be seen for psychiatric complaints (primarily for paranoid schizophrenia, for which service connection is already in effect).  

In conclusion, it is noted that this lay Veteran is not competent to provide an etiological opinion with respect to his current acquired psychiatric disorders.  The RO considered his allegations of a connection when it issued the now final April 2007 rating decision which denied his claim.  His reassertion of a causal nexus is neither new nor material evidence that warrants reopening his claim.   In short, the evidence received since the April 2007 rating decision is not new and material, because it does not raise a reasonable possibility of substantiating the Veteran's claim, particularly with respect to the nexus element.  A VA examination would not be warranted by the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2) (West 2014)  

The Veteran has not submitted and the record does not contain new and material evidence on the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and/or schizoaffective disorder.  Therefore the claim to reopen is denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); see also Gilbert, 1 Vet. App. 49, 53-56.  

Service Connection

Type II DM, a Cardiovascular Disorder, to Include HTN and/or ASHD, 
Glaucoma, and Diabetic Retinopathy

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., Type II DM or coronary artery disease, to include HTN) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2015).  

Additionally, VA regulations provide that Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau, supra; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Gilbert, supra.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran claims that service connection is warranted for Type II DM, a cardiovascular disorder, to include HTN and/or ASHD, glaucoma, and diabetic retinopathy.  His primary assertion is that his DM is of service origin, to include his exposure to herbicides, and that the other conditions are secondary to the condition of DM.  In a March 2010 statement, he asserted that he had high hematocrit in service and that such caused his heart problems and high blood glucose.  In support of his assertion, he submitted an abstract from a medical article, obtained on the internet, which stated that, in conditions such as Type II DM and HTN, in which hematocrit tended to be higher, endothelial function was impaired.  He submitted another article indicating that several prospective studies had shown that a high hematocrit predicted Type II DM; although the reasons for this association had not been fully explored.  The article further stated that hematocrit had been positively correlated with conditions associated with insulin resistance, such as high blood pressure.  

As an initial matter, the Board finds that the competent and credible evidence of record confirms that the Veteran currently has Type II DM, HTN (but not ASHD), glaucoma, and diabetic retinopathy.  Specifically, it is noted that treatment records reflect DM and HTN and suspected glaucoma were initially noted in 2002.  Subsequently dated records, to include, e.g. VA treatment record in May 2008, show that these diagnoses continued and that diabetic retinopathy was also listed as a medical problem.  It is noted, however, that the medical evidence of record, to include VA records dated through 2013, does not reflect that ASHD has been diagnosed.  

Next, regarding the Veteran's alleged exposure to herbicides, the Veteran has reported that he did not serve in Vietnam.  He saw no combat and was stationed in Germany.  This fact is corroborated in his STRs.  There is nothing in the record, nor has he claimed, that he ever was in the Republic of Vietnam.  Accordingly, the Board finds that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era, and that he is not, therefore, entitled to the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

Service connection for DM and any cardiovascular disorder, to include HTN, as chronic disabilities under 38 C.F.R. § 3.309(a) (2015) is also not warranted, as the medical evidence of record suggests that the Veteran's DM and HTN were diagnosed in 2002, approximately 30 years after his discharge from service.  The Veteran has not contended otherwise.  

Although the Veteran is not entitled to the foregoing regulatory presumptions of service connection, the Board must still evaluate whether he is entitled to service connection for either condition on a direct basis.  Also, the Board will evaluate whether he is entitled to service connection for glaucoma and diabetic retinopathy on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's STRs are negative for diagnoses of DM, HTN, glaucoma, or diabetic retinopathy.  They do show, however, a hematocrit of 53 percent at time of service separation in November 1952.  As already noted, the diagnoses of these conditions were approximately 30 years after service (or later).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  To the extent the Veteran has alleged that his hematocrit reading at time of separation showed the beginning of heart problems and DM, the Veteran failed to report for scheduled cardiovascular and DM examinations in June 2013, without good cause.  See 38 C.F.R. § 3.655 (2015)  Thus, the claims must be decided based on the evidence of record, and that evidence fails to show any nexus between the Veteran's currently diagnosed Type II DM, HTN, glaucoma, or diabetic retinopathy, and service.  Moreover, it cannot be said that any of these conditions are secondary to DM in that it has been determined that the Veteran's DM is not of service origin.  Accordingly, there is no basis upon which service connection for HTN, glaucoma, or diabetic retinopathy as secondary to diabetes can be established.  38 C.F.R. § 3.310 (2015).  

In summary, there is no competent and credible evidence of DM, HTN, glaucoma, or diabetic retinopathy in service or that DM or HTN was present within one year following discharge from service, no competent and credible evidence of service in Vietnam during service as alleged or exposure to herbicides in service, and no competent evidence suggesting the Veteran's DM, HTN, glaucoma, or diabetic retinopathy, are otherwise etiologically related to service.  Additionally, there is no basis upon which service connection for HTN, glaucoma, or diabetic retinopathy as secondary to diabetes can be established.  As to the information from the internet that the Veteran has submitted, and which he claims supports a grant of service connection for  DM, HTN and/or ASHD, the Board does not find this information to be persuasive.  The articles do not pertain to the Veteran specifically, nor do they conclusive findings.  As noted earlier, the Veteran was scheduled for VA examination, at which time opinions concerning etiology of DM, HRN and/ASHD would have been explored, but he did not report for examination.  Thus, the preponderance of the evidence is against the claims, and they are denied.  

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  
See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  

Increased Rating

An Appendectomy Scar 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 10 percent rating is currently in effect for the service-connected appendectomy scar.  It is contended that a rating in excess of the currently assigned 10 percent rating is warranted.  Specifically, the Veteran claims that there is a stinging sensation in the scar area when he lies on his right side.  This pain does not occur when lying on his left side or on his back.  

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2015)).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2015).  The Veteran's claim was filed in December 2008, after October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 (2015) notes that a veteran who VA rated under DC 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review under the revised DCs irrespective of whether the veteran's disability has increased since the last review.  Moreover, the SOC dated in October 2010 reflects that both old and new regulations were considered in this case.  Thus, a request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.  

When examined by VA in March 2009, the Veteran reported a stinging sensation when on the right side.  The oblique appendectomy scar was described as 0.5 by 9.5 centimeters and in the right lower quadrant.  It was soft in texture at the posterior medial aspect, and the examiner described this portion as "stretched."  The anterior lateral aspect was firmer and a subcutaneous ridge could be felt.  The Veteran complained of tenderness with palpation of the soft area.  The scar was darker than the surrounding skin anterior laterally, and the color faded into the surrounding skin toward the posterior medial aspect.  There was no evidence of herniation, and there was no elevation or depression of the scar.  There was no limitation of motion or loss of function.  The examiner noted that the scar was longer than when examined in 2006 as a reflection of the changing size of the Veteran's abdomen (due to weight loss).  The scar was non-adherent to underling tissue and did not limit the Veteran's ability to change position from sitting to lying supine, or from lying supine to sitting to standing during the examination.  

Upon VA examination in March 2010, the size of the scar remained the same as when examined by VA in 2009.  The scar was painful, but there were no signs of skin breakdown.  It was superficial and showed no inflammation.  There was no edema and no keloid formation.  The Veteran had no other disabling effects.  

Subsequently dated records pertain to other conditions.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's appendectomy scar does not more nearly approximate a rating in excess of 10 percent.  

The Board finds that DC 7800 under the "old" and "new" rating criteria is not applicable as the Veteran's scar is not of the head, face, or neck.  See 38 C.F.R. § 4.118 (2004, 2015).  

Under the rating criteria in effect prior to October 28, 2008, DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  In the present case, the VA examiners in 2009 and 2010 did not report that the scar was deep.  In fact, the 2010 examiner described it as superficial.  The scar only measured 0.5 by 9.5 centimeters.  The examiners further stated that the scar did not limit function, and there were no other pertinent physical findings, complication, conditions, signs, or symptoms associated with the scar upon either evaluation report.  Accordingly, a rating in excess of 10 percent is not warranted under DC 7801 in effect prior to October 28, 2008.  

Under the rating criteria in effect October 28, 2008, DC 7801 allows for a 20 percent rating where scars that are deep and nonlinear have an area or areas exceeding 12 square inches (77 sq. cm).  Here, the 2009 and 2010 VA examiners noted that the scar was oblique but it was not found to be deep.  Moreover, the scar did not have an area exceeding 12 square inches.  As such, a rating in excess of 10 percent is not warranted under DC 7801 in effect October 28, 2008.  

Under the criteria in effect prior to October 23, 2008, DC 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and that does not cause limitation of motion and measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2008).  

Under the criteria in effect since October 23, 2008, DC 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and nonlinear and measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2015).  

As a 10 percent rating is the maximum rating allowed under both the old and new rating criteria under DC 7802, a rating in excess of 10 percent under this DC is not permissible for the Veteran's scar as he is already in receipt of a 10 percent evaluation.  Further, the scar does not measure 144 square inches or greater.

Similarly, under the old rating criteria, DC 7803 and 7804 provide a maximum 10 percent rating.  As the Veteran is already in receipt of a 10 percent rating, a higher evaluation under these DCs is not permissible.  

Under the rating criteria in effect October 28, 2008, DC 7804, provides a 10 percent rating for one or two unstable or painful scars.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Although the Veteran's appendectomy scar was noted as painful, the Veteran has been shown to have only one scar on the right lower quadrant; as such, a higher rating under DC 7804 is not warranted.  

The Board has also considered the Veteran's statements that his disability is worse than what is contemplated by the currently assigned 10 percent disability rating.  In this case, he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his scars according to the appropriate DCs.  Such competent evidence concerning the nature and extent of the Veteran's scars has been provided by the medical examiners who examined him during the current appeal and who rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the March 2009 and March 2010 VA examination reports) directly address the criteria under which this disability is evaluated.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 10 percent for the Veteran's appendectomy scar.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).  


Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for his scar disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's appendectomy scar is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 7804, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's appendectomy scar is manifested by pain, but has not been shown to be deep, nonlinear, exceed 77 square centimeters in area, or cause any functional limitations.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  

The schedule is intended to compensate for average impairment in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with his appendectomy scar, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

						(CONTIUNUED ON NEXT PAGE)

ORDER

The request to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder, other than paranoid schizophrenia, to include PTSD and/or schizoaffective disorder, is denied.  

Entitlement to service connection for type II DM is denied.  

Entitlement to service connection for a cardiovascular disorder, to include HTN and/or ASHD, is denied.  

Entitlement to service connection for glaucoma is denied.  

Entitlement to service connection for diabetic retinopathy is denied.  

Entitlement to a rating in excess of 10 percent for an appendectomy scar is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


